DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The examiner acknowledges that the requirements for claims of foreign priority have been met.

Status of the claims
Claims 1-5, 7-16, and 18-24 are pending

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claims 12 and 18-19- Claims 12, 18, and 19 are directed to the introduction of genes encoding a T-cell receptor (TCR) into a human T-cell, a chimeric antigen receptor (CAR) or TCR into induced CD4-CD8+ T cells, and a TCR specific for the desired antigen into the induced CD4-CD8+ T cells, respectively. 
The claimed invention encompasses: the introduction of genes encoding any TCR or any CAR (and therefore any antibody recognition sequence) capable of recognizing any antigen into human T-cells or induced CD4-CD8+ T cells. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, no sequence or structure is disclosed for the complementary determining regions of a TCR or CAR, which determine binding specificity. As stated in the instant specification, each T cell expresses a TCR with different specificity (Specification, page 1 paragraph 0002). In fact, the genus of TCRs is predicted to encompass greater than 25 x 106 (Arstila et al. Science 286(5411):958-61) different TCRs which are specific for different antigens. Similarly, it is predicted that the genus of antibodies (CARs use the antigen binding fragment of an antibody for their specificity) is more than 1012 (Alberts et al. Molecular Biology of the Cell. 4th edition). The specification does not describe the complete structure of a representative number of species of the large genus of TCRs and CARs.
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, a TCR is disclosed as being created by the stimulation of T-cells with an antigenic peptide corresponding to Seq ID No.2 (Specification, page 30). The sequence corresponding one of the TCRs Specification, page 46-49). Predicting antigen specificity based solely on a TCR sequence, and conversely predicting the structure and/or sequence of a TCR based solely on the antigen used for stimulation, is currently beyond our computational capabilities (Newell E. and Davis M. Nat Biotechnol. 2014). Lastly, the applicants functionally describes a species of TCR specific for the WT1 protein by showing specific cytotoxic activity (Fig. 16). However, such a functional limitation cannot be an identifying characteristic for the claimed diverse genus of TCRs and CARs since by applicants’ disclosure, each T cell expresses a TCR with different specificity (Specification, page 1 paragraph 0002).
In conclusion, Applicants’ disclosure of one species of TCR of the claimed broad genus is not deemed sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed genus.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Saito et al Cancer Res. 2016 Jun 15;76(12):3473-83. Epub 2016 Apr 12 (hereinafter referred to as Saito et al).
Regarding claim 1, step 1- Saito et al teaches the differentiation of induced pluripotent stem cells (iPSC) into T cells using the OP9/OP9-DL1 co-culture system in the presence of different cytokines (Materials and methods: Generation of T cells from iPSC in vitro; in vitro activation of Pme-1 iPSC-derived T cells, Pmel-1 splenocytes, and Pmel-1 thymocytes; Generation of less-differentiated CD8+T cells from iPSCs for adoptive cell therapy, first paragraph). This differentiation process was shown to result in both DP and DN T cells (Supplementary Fig.1). 
Regarding claim 1, step 2- Saito et al teaches the enrichment of double positive cells (CD8+CD4+) using anti-CD8 beads and MACS columns (Materials and Methods: in vitro activation of Pmel-1 iPSC-derived T cells, Pmel-1 splenocytes, and Pmel-1 thymocytes). It is noted that the specification discloses that removal of DN cells (CD8-CD4-) can occur through the enrichment of DP cells (Page 22, paragraph [0045] of the specification). Therefore, Saito et al teaches the limitations of claim 1, step 2.
	Regarding claim 1, step 3- Saito et al teaches that around day 20 of iPSC differentiation into T-cells using the OP9/OP9-DL1 co-culture system that DP T cells began to appear, and that the majority were CD8αβ positive (Generation of less-differentiated CD8+T cells from iPSCs for adoptive cell therapy, see also Supplementary Fig. 1c).
	Regarding claim 3- Saito et al teaches that around day 20 DP cells were present and that the population contained less than 3% of DN cells (Fig. 3B). 
	Regarding claim 7- Saito et al teaches the dedifferentiation of mature T cells into iPSC using a Sendai virus vector encoding Oct3, Oct 4, Sox2, KLF4, and c-myc (Materials and methods: Generation of mouse iPSCs from Pmel-1 TCR transgenic CD8+ T cells). This is a known method for the generation of iPS cells from somatic cells.
	Regarding claim 8- Saito et al teaches the use of mice with either a C57BL6 or NOD/SCID genetic background (Supplementary Materials and Methods: Mice). These laboratory strains of mice are highly inbred and homozygous for HLA haplotypes.
	Regarding claims 9-11- Regarding the limitation of “wherein the pluripotent stem cells bear rearranged genes encoding a T cell receptor or a chimeric antigen receptor specific for the desired antigen” all TCRs by nature of their developmental program bear rearranged genes. Saito et al teaches the reprogramming of CD8+ T cells with a transgenic receptor specific for Pmel-1 into induced pluripotent stem cells, creating T-iPS cells (Materials and methods: Generation of mouse iPSCs from Pmel-1 TCR transgenic CD8+ T cells). Following redifferentiation of T-iPS cells into mature T cells, stimulation with their respective antigen resulted in the production of IFN-γ and TNF-α cytokines, enrichment of granzyme B, and specific cytolytic activity (iPSC-derived CD8+ T cells exhibit antigen-specific cytokine production and cytolysis; see also Fig. 4a-c).
	Regarding claims 13 and 15- Saito et al teaches the use of a specific antigenic peptide (i.e. the desired antigen) (Materials and Methods: in vitro activation of Pmel-1 iPSC-derived T cells, Pmel-1 splenocytes, or Pmel-1 thymocytes) for the activation/stimulation of the TCR, resulting in the differentiation of CD4+CD8+ T cells into CD4-CD8+ T cells (Generation of less-differentiated CD8+ T cells from iPSCs for adoptive cell therapy, paragraph 02; see also Fig. 3c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-5, 7-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo R et al. , Cell Stem Cell. 2013 Jan 3;12(1):31-6 (hereinafter referred to as Vizcardo et al) in view of Chen W et al. Cell Mol Immunol. 2004 Oct;1(5):328-35 (hereinafter referred to as Chen et al) and as evidenced by Maeda T et al.. Cancer Res. 2016 Dec 1;76(23):6839-6850 (hereinafter referred to as Maeda et al). 
Regarding claims 1 and 4, step 1- Vizcardo et al teaches that iPS cells derived from human CD8+ T cells were able to produce T lineage cells by co-culturing them with OP9 and OP9/DLL1 stromal cells and on day 40 both DN and DP cells were generated (Paragraph 05; Supplementary Figure 2A and B; Supplementary methods- Generation of T cells in vitro).
Regarding claim 1, step 3- Vizcardo et al teaches that to induce CD4-CD8+ T cells from DP cells that the DP cells were first transferred to a separate plate and stimulated with anti-CD3 and anti-CD28 antibodies in the presence of OP9 medium, hIL-7, hFlt-3L, and hSCF (Supplementary Methods: Generation of T cells in vitro). With respect to the limitation wherein the CD8 antigen of the CD4-CD8+ T cells is a heterodimer composed of CD8α and CD8β, the method of Vizcardo et al results in both CD8αβ heterodimer and CD8αα homodimer as evidenced by Maeda et al (Fig. 1E; CD8 T cells induced by the conventional method are of the innate type, expressing a CD8αα homodimer, paragraph 02). 
Regarding claim 7- Vizcardo et al teaches a method to establish iPS cells from mature cytotoxic T cells specific for the MART-1 epitope (Abstract) using the Yamanaka factors Klf4, Sox2, Oct4, and c-Myc (Paragraph 03; paragraph 06; Supplementary Fig. 1c).
Regarding claim 8- Vizcardo teaches the use of HLA-A*02:01-restricted MART-1 antigen-reactive tumor infiltrating lymphocytes (CD8+ T cells) as a source of T-cell derived IPS cells (Supplementary experimental procedures: Human iPSC generation).
Regarding claims 9-11- Regarding the limitation of “wherein the pluripotent stem cells bear rearranged genes encoding a T cell receptor or a chimeric antigen receptor specific for the desired antigen” all TCRs by nature of their developmental program bear rearranged genes. Vizcardo et al teaches the reprogramming of MART-1 specific CD8+ T cells into iPS cells using the Yamanaka factors (Abstract; Paragraph 06; Supplementary Fig. 1c). When the MART-1 derived iPS cells were redifferentiated into CD4-CD8+ T cells and stimulated with a MART-1 peptide they exhibited high levels of IFN-γ, indicating antigen specific cytotoxic activity (Paragraph 11; Fig 2K). 
Regarding claims 13 and 14- Vizcardo et al teaches that CD4-CD8+ T cells can be induced from DP with the addition of an anti-CD3 antibody even in the absence of TCR-MHC ligation (Paragraph 08; Supplementary experimental methods- Generation of T cells in vitro).
However, Vizcardo et al fails to teach the removal of CD4-CD8- cells from the culture obtained from claim one step 1 (required by claims 1, 3, 7-11, and 13-14), a cell culture obtained by claim 1, step 2 that does not substantially contain CD4-CD8- T cells (required by claim 3), or differentiating the CD4+CD8+ T cells in the cell culture obtained in claim 4 step 1 into CD4-CD8+ T cells under the presence of substances that inhibits cytotoxic activity of CD4-CD8- T cells (required by claims 4 and 5) such as perforin inhibitor, a granzyme inhibitor, a Fas pathway inhibitor, a caspase inhibitor, and an inhibitory antibody against Natural Killer activating receptor (required by claim 5).
Chen et al teaches that the markers TCRαβ+CD3+CD4-CD8- identify a known subset of double negative regulatory T cells (Tregs) (Abstract) that are able to directly kill effector T cells in a contact dependent manner (i.e. by Fas/Fas ligand interactions) (Abstract; DN Treg cells can kill target cells through Fas/FasL interaction). Furthermore, double negative Tregs have been demonstrated to suppress CD8+ T cells in vivo (Mechanisms involved in DN Treg cell-mediated suppression- DN Treg cell-mediated suppression is antigen specific and requires cell-cell contact).
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Vizcardo et al to include either removing double negative T cells or inhibiting their cytotoxic activity prior to TCR stimulation and differentiation of CD4+CD8+ T cells into CD4-CD8+ T cells. One of ordinary skill in the art would have been motivated to do so in order to prevent the killing of CD4+, CD8+, and/or CD4+CD8+ T cells. One of ordinary skill in the art would expect a reasonable chance of success in removing double negative T cells as there are well known methods for sorting cell populations, such as magnetic sorting with antibodies conjugated to magnetic beads. Similarly, one of ordinary skill in the art would expect a reasonable chance of success in inhibiting the cytotoxic activity of double negative T cells using known methods such as inhibitors (such as caspase inhibitors like Z-VAD-FMK) or antibodies to block receptor-ligand interactions. One of ordinary skill in the art could optimize the use of inhibitors depending on which mechanism of cytotoxic activity they desired to inhibit.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo R et al. , Cell Stem Cell. 2013 Jan 3;12(1):31-6 (hereinafter referred to as Vizcardo et al) in view of Chen W et al. Cell Mol Immunol. 2004 Oct;1(5):328-35 (hereinafter referred to as Chen et al), and further in view of Cheroutre H and Lambolez F. Immunity. 2008 Feb;28(2):149-59 (hereinafter referred to as Cheroutre et al).
The teachings of the Vizcardo et al and Chen et al regarding the limitations of independent claim 1 have been discussed in the 103 rejection above.
However, the combination of Vizcardo et al and Chen et al fail to teach the removal of CD8αα homodimers from the cell culture produced in claim 1 step 2 (required by claim 2).
Cheroutre et al teaches that a CD8αα homodimer decreases antigen sensitivity of the TCR compared to a CD8αβ heterodimer (Abstract). In fact, the CD8αα homodimer is frequently described as Introduction, paragraph 01). Furthermore, Cheroutre et al teaches that the CD8αα homodimer cannot support activation of CD8-dependent TCRs and may even function as a corepressor (CD8αα corepressor function, paragraph 01; Conclusion).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Vizcardo et al and Chen et al to include removing T cells with a CD8αα homodimer. The goal of differentiating CD4+CD8+ T cells into CD4-CD8+ T cells is to obtain a functional T cell that can be used in therapeutic applications. In order to be useful for therapeutic applications, CD4-CD8+ T cells need to be able to efficiently signal through their TCR to mediate antigen-specific activation and antigen dependent cell killing. Therefore, one of ordinary skill in the art would be motivated to remove CD8αα to improve the activation of CD8+ TCRs and increase the therapeutic capacity of CD8+ T cells. One of ordinary skill in the art would expect a reasonable chance of success, as there are known methods for sorting cell populations, such as magnetic sorting with antibodies conjugated to magnetic beads.

Claims 1, 9-10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo R et al. , Cell Stem Cell. 2013 Jan 3;12(1):31-6 (hereinafter referred to as Vizcardo et al) in view of Chen W et al. Cell Mol Immunol. 2004 Oct;1(5):328-35 (hereinafter referred to as Chen et al), and further in view of Schmitt TM et al. Clin Cancer Res. 2015 Dec 1;21(23):5191-7 (hereinafter referred to as Schmitt et al).
The teachings of the Vizcardo et al and Chen et al regarding the limitations of independent claim 1 and dependent claims 9 and 10 have been discussed in the first 103 rejection above.

However, the combination of Vizcardo et al and Chen et al fail to teach introducing rearranged genes encoding a T cell receptor specific for the desired antigen into human T cells (required by claim 12) or into induced CD4-CD8+ T cells (required by claims 18 and 19).
Schmitt et al teaches that many patients fail to respond to adoptive transfer of tumor antigen-specific T cells due to several factors such as suboptimal affinity of tumor specific T cells, heterogeneous expression of the antigens targeted leading to outgrowth of antigen-negative variants, and various factors expressed by the tumor or present in the microenvironment (Background, paragraph 01). Schmitt et al further teaches that genetic modification of patient T cells, and specifically TCR gene therapy, can provide a means to overcome such obstacles by improving antitumor efficacy of adoptive T-cell therapy (Background, paragraph 01). Importantly, Schmitt et al teaches that researchers have investigated the use of different CD8+ subsets as substrate cells for TCR gene transfer (TCR gene therapy in the clinic, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Vizcardo et al and Chen et al to include the introduction of rearranged genes encoding a T cell receptor into human T cells or induced CD4-CD8+ T cells. One of ordinary skill in the art would have been motivated to do so as the use of engineered TCRs could overcome major therapeutic hurdles such as suboptimal affinity of tumor specific T cells as taught by Schmitt et al (Background, paragraph 01). One of ordinary skill in the art would expect a reasonable chance of success as genes encoding TCRs have been successfully transferred into different T-cell substrates (i.e. target cells) using lentiviral transduction systems (TCR gene therapy in the clinic, paragraph 01).
 
Claims 1, 9, 13, 15-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo R et al. Cell Stem Cell. 2013 Jan 3;12(1):31-6 (hereinafter referred to as Vizcardo et al) in view of Chen W et al. Cell Mol Immunol. 2004 Oct;1(5):328-35 (hereinafter referred to as Chen et al), and further in view of Nishimura T et al. Cell Stem Cell. 2013 Jan 3;12(1):114-26 (hereinafter referred to as Nishimura et al).
The teachings of the Vizcardo et al and Chen et al regarding the limitations of independent claim 1 and dependent claims 9 and 13 have been discussed in the first 103 rejection above.
However, the combination of Vizcardo et al and Chen et al fail to teach wherein the step of differentiating CD4+CD8+ cells into CD4-CD8+ T cells is performed by stimulating cells with the desired antigen (Claim 15), with antigen presenting cells that present the desired antigen (Claim 16), further proliferating the obtained CD4-CD8+ T cells specific for the desired antigen by activation of any part of the TCR signaling pathway (Claims 20 and 21), or using an anti-CD3 antibody (Claim 22). 

Regarding claim 15 and 16- Nishimura et al teaches that to create mature CD8+CD4- T cells from T cell derived iPS cells without receptor revision (i.e. to maintain the original TCR specificity) that the TCR needs to be stimulated (Redifferentiation of T-iPSCs into CD8 single-positive T cells expressing the desired TCR, paragraph 03). Nishimura further teaches that TCR signaling via peptide-MHC complexes during positive selection ends expression of RAG genes and prevents further assembly of TCR genes. (Redifferentiation of T-iPSCs into CD8 single-positive T cells expressing the desired TCR, paragraph 03). While Nishimura et al employed an anti-CD3 antibody to mimic signaling through the TCR, it is understood that antigenic peptides would result in a similar effect. For the same reason, the presentation of antigenic peptides by antigen presenting cells would result in stimulation of the TCR and the inactivation of RAG genes.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Vizcardo et al and Chen et al to include stimulating the TCR with antigenic peptides or with antigenic peptides presented by antigen presenting 
Regarding claims 20-22- Nishimura et al teaches that exhaustion of antigen-specific T cells represents a major challenge to Adoptive immunotherapy using functional T cells (Abstract). To overcome this problem they reprogrammed clonally expanded antigen-specific CD8+ T cells into iPS cells and then redifferentiated the iPS cells back into mature CD8+ T cells, which now had higher proliferative capacity (Abstract). Nishimura et al further teaches the expansion of CD8+ T cells derived from iPS cells through stimulation of the TCR signaling pathway with an anti-CD3 antibody (Generation of highly proliferative T cells through T-iPSCs). They found that the second round of stimulation caused cells to expand from 100-fold to 1000-fold within two weeks. (Generation of highly proliferative T cells through T-iPSCs).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Vizcardo et al and Chen et al to include further proliferating the obtained CD4-CD8+ T cells using an anti-CD3 antibody. One of ordinary skill in the art would have been motivated to do so as Nishimura et al teaches that one of the major hurdles for CD8+ T cell based adoptive therapy is exhaustion of antigen-specific T cells (Abstract). One of ordinary skill in the art would expect a reasonable chance of success, as Nishimura et al has demonstrated that stimulation of T cell derived iPS cells with an anti-CD3 antibody resulted in an expansion of CD8+ T cells by greater than 1000 fold (Generation of highly proliferative T cells through T-iPSCs). 

Claims 1, 9, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo R et al. Cell Stem Cell. 2013 Jan 3;12(1):31-6 (hereinafter referred to as Vizcardo et al) in view of Chen W et al. Cell Mol Immunol. 2004 Oct;1(5):328-35 (hereinafter referred to as Chen et al) and Nishimura T et al. Cell Stem Cell. 2013 Jan 3;12(1):114-26 (hereinafter referred to as Nishimura et al), and further in view of Themeli M et al. Nat Biotechnol. 2013 Oct;31(10):928-33 (hereinafter referred to as Themeli et al).
The teachings of the Vizcardo et al, Chen et al, and Nishimura et al regarding the limitations of independent claim 1 and dependent claims 9 and 20 have been discussed above. 
However, the combination of Vizcardo et al, Chen et al, and Nishimura et al fail to teach further proliferating  the obtained CD4-CD8+ T cells specific for the desired antigen by stimulating the cells with the desired antigen (claim 23) or with antigen presenting cells that present the desired antigen (claim 24).
Themeli et al teaches that adoptive T-cell therapy for cancer and infectious disease is hampered by the lack of readily available, antigen-specific, human T lymphocytes and that induced-pluripotent stem cells could provide an unlimited source of T lymphocytes (Abstract). Themeli et al teaches the combination of iPS cells with CAR technologies to generate human T cells targeted to CD19 (Abstract). Furthermore, they teach that second-generation CARs combine both the activation and co-stimulatory domains of the TCR (Second paragraph). Importantly, Themeli et al hypothesized that genetic engineering iPS cells with second-generation CARs would be an efficient strategy to generate phenotypically defined, functional, and expandable T cells (Third paragraph, Fig. 1a). Lastly, Themeli et al demonstrated that stimulation of 1928z-T-iPSC-T cells (T cell derived iPS cells with a CAR specific for CD19) using CD19-expressing 3T3 as artificial antigen presenting cells caused cell expansion of the T-iPSC-T cells by up to 1000-fold after three weekly stimulations (Online methods- T-cell differentiation from 1928z-T-iPSCs and expansion of 1928z-T-iPSC-T cells, Fig. 2e).
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Vizcardo et al, Chen et al, and Nishimura et al to include further proliferating CD4-CD8+ T cells with the desired antigen or with antigen presenting cells that present the desired antigen. As taught by Themeli et al, adoptive T-cell therapy for therapeutic applications is hampered by the lack antigen-specific and expandable T-cells (Abstract). One of ordinary skill in the art would be motivated to further expanding CD4-CD8+ T cells with the desired antigen to ensure antigen-specificity and to increase the number of cells for therapeutic applications. One of ordinary skill in the art would expect a reasonable chance of success as Themeli et al has demonstrated the introduction and stimulation of a second-generation CAR specific for CD19 to further proliferate CD4-CD8+ T cells.

Conclusion
Status of the claims
Claims 1-5, 7-16, and 18-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J/Examiner, Art Unit 1632


/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635